NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0173-16T1

AGIP U.S.A., INC.,
ALCATEL-LUCENT, U.S., INC.,
BASIC INCORPORATED, BP
PRODUCTS NORTH AMERICA INC.,
BUCKEYE PIPE LINE CO., LP,
CHEVRON ENVIRONMENTAL
MANAGEMENT COMPANY,
CHEVRON U.S.A. INC., CONOPCO,
INC., CONSOLIDATED RAIL
CORPORATION, E.I. DU PONT DE
NEMOURS AND COMPANY, ELF
LUB MARINE, U.K., EXXONMOBIL
OIL CORPORATION, FMC CORPORATION,
FOOD HAULERS, INC., MANOR
HEALTH CARE CORPORATION,
MILLER ENVIRONMENTAL GROUP,
INC., NL INDUSTRIES, INC., ORANGE
AND ROCKLAND UTILITIES, INC.,
PHELPS DODGE COPPER PRODUCTS
CORPORATION, PUBLIC SERVICE
ELECTRIC AND GAS COMPANY, TEXACO
INC., THOMAS & BETTS CORPORATION,
VEOLIA ES TECHNICAL SOLUTIONS,
LLC, and WAKEFERN FOOD CORPORATION,

          Plaintiffs-Appellants,

v.
THE PULLMAN COMPANY,

     Defendant-Respondent.
__________________________________

            Argued December 19, 2018 – Decided April 20, 2020

            Before Judges Ostrer, Currier and Mayer.

            On appeal from the Superior Court of New Jersey, Law
            Division, Union County, Docket No. L-3530-10.

            Paul Francis Carvelli argued the cause for appellants
            (Mc Cusker Anselmi Rosen & Carvelli PC, attorneys;
            Paul Francis Carvelli and Alicyn Beth Craig, on the
            briefs).

            Nicole R. Moshang argued the cause for respondent
            (Manko Gold Katcher Fox, LLP, attorneys; Nicole R.
            Moshang and Diana A. Silva, on the brief).

      The opinion of the court was delivered by

OSTRER, J.A.D.

      This is a contract case.     Plaintiffs comprise a group of companies

(collectively, "the Borne Group") that entered into a 2008 contract to share costs

to investigate and remediate a polluted property in Elizabeth, known as the

"Borne Site."1 Plaintiffs contend that defendant, The Pullman Company, is a


1
  Although the site is named for the defunct Borne Chemical Company that once
operated there, plaintiffs include firms that the New Jersey Department of
Environmental Protection asserted had discharged or were in any way
responsible for hazardous substances there. See N.J.S.A. 58:10-23.11f.
                                                                          A-0173-16T1
                                        2
party to the 2008 contract, and agreed to assume 15.5 percent of Phase I

remediation costs and nineteen percent of certain other costs; but Pullman

refused to pay its share of those costs as they became due. The general counsel

of another company, Mark IV Industries, Inc. (MIV), executed the 2008 contract

on Pullman's behalf, without obtaining Pullman's express consent. After a bench

trial, Judge Kenneth J. Grispin found that Pullman did not authorize execution

of the contract, and entered an order of no cause on plaintiffs' contract claim.

We affirm.

      We presume the reader's familiarity with the extensive documentary and

trial record; the parties' stipulated facts; and the summary of witnesses'

testimony found in Judge Grispin's opinion. On its face, the 2008 contract

identified MIV as a party, not Pullman; and the contract allocated the shares of

clean-up costs to MIV, not Pullman. In 1996, through a subsidiary, MIV bought

the business assets of a Pullman division. MIV's subsidiary assumed various

environmental liabilities of Pullman or its subsidiaries at multiple sites,

including the Borne Site; and MIV guaranteed its subsidiary's performance

through a separate indemnification agreement.2 MIV agreed to defend and



2
  In light of that agreement between MIV and its subsidiary, we will hereafter
refer to the subsidiary as MIV, for ease of reference.
                                                                        A-0173-16T1
                                       3
indemnify Pullman for any environmental liabilities related to those sites.

Pullman retained liability for natural resource damage claims; and MIV's

liability was capped at $100 million, minus its subsidiary's value.

      The 2008 agreement was not the first involving the site and Pullman or

one of its subsidiaries.     Before the 1996 Pullman-MIV asset-purchase

agreement, Peabody International Corporation (Peabody), a Pullman subsidiary,

agreed to pay the Borne Group $750,000, on behalf of itself and its subsidiary,

Peabody Clean Industry, Inc. of Massachusetts (PCIM). A PCIM predecessor

had once actually operated at the Elizabeth site. But, Peabody denied liability

for further contributions and refused to participate in the Borne Group's clean-

up efforts.

      The Borne Group later sued Peabody and PCIM seeking a declaratory

order that they shared liability for additional clean-up costs under the New

Jersey Spill Compensation and Control Act (the Spill Act), N.J.S.A. 58:10-23.11

to -23.11z. Notably, the Borne Group did not sue Pullman. After the 1996

Pullman-MIV asset-purchase agreement, Pullman tendered the declaratory

judgment defense to MIV. Pullman's outside lawyers sent to MIV's outside

lawyer files pertaining to the Borne site and others, "for the purpose of

representing Pullman's . . . interests" related to the liabilities assumed in the


                                                                         A-0173-16T1
                                        4
asset-purchase transaction. Pullman did not follow up on MIV's handling of the

matter.

      MIV's outside lawyer entered an appearance on Peabody's behalf. After

participating in mediation, she executed a consent order of dismissal as attorney

for Pullman; and MIV executed a 1998 settlement agreement that expressly

identified Pullman as a party and obligated Pullman to pay nineteen percent of

remedial investigatory costs. The attorney did not notify Pullman or obtain its

consent to do so.

      Over the years, MIV's outside lawyer and other MIV employees or agents

attended meetings with representatives of the Borne Group. In 2003, MIV's

outside lawyer executed, in Pullman's name, an amendatory agreement that

identified Pullman as a party and authorized members, including Pullman, to

take additional steps in the clean-up process. MIV did not seek Pullman's

approval before it executed the 2003 amendment.

      MIV paid all assessments arising under the 1998 and 2003 agreements.

But, shortly after executing the 2008 agreement, MIV stopped paying and

declared bankruptcy. Plaintiffs then turned to Pullman for payment. In their

complaint, plaintiffs sought recovery both under the 2008 agreement, and the

Spill Act, which provides dischargers a right of contribution against "other


                                                                         A-0173-16T1
                                       5
dischargers and persons in any way responsible for a discharged hazardous

substance." N.J.S.A. 58:10-23.11f(a)(2)(a).

      The trial court dismissed the Spill Act claim on Pullman's motion for

summary judgment, finding that any liability of Pullman's subsidiaries did not

pass through to Pullman. Thus, if the contract were enforced, it would oblige

Pullman to contribute significantly – plaintiffs claimed Pullman's share

exceeded $2 million – to remediate a site for which it was otherwise not

responsible.   The court conducted a trial to determine whether Pullman

authorized MIV to bind it in the 2008 agreement.

      After trial, Judge Grispin concluded in a thorough, written opinion that

MIV and its outside attorney lacked actual or apparent authority to bind Pullman

to the 2008 contract. The court credited the testimony of MIV's outside attorney,

and an outside attorney for Tenneco, which became Pullman's parent shortly

after the Pullman-MIV asset purchase agreement. Both testified that the intent

of the asset-purchase agreement was to authorize MIV to accept liability on

behalf of Pullman, so long as MIV actually paid the related costs; however, MIV

lacked authority to bind Pullman to future payments without Pullman's consent.

The court found that the Pullman-MIV asset-purchase agreement required MIV

to obtain Pullman's consent prior to executing the 2008 agreement, which it did


                                                                         A-0173-16T1
                                       6
not do. The judge also rejected plaintiffs' claim that Pullman ratified MIV's and

its attorney's action. The judge did not expressly decide whether, had there been

authority, the contract would have bound Pullman, notwithstanding that it

identified Mark IV as the obligated party. 3

      Plaintiffs appeal only the order disposing of their contract claim. They

argue the court misread the MIV-Pullman asset-purchase agreement and

misinterpreted various Pullman-MIV communications, which they contend

authorized MIV to bind Pullman. Plaintiffs also contend the court mistakenly

interpreted and weighed the trial testimony and documentary evidence. But for

these errors, plaintiffs argue the court should have found both authority and

ratification, warranting judgment in their favor.

      We are unpersuaded. In many respects, plaintiffs ask us to reweigh the

evidence. That, we will not do. State v. Locurto, 157 N.J. 463, 470-71 (1999)

(citation omitted). We shall not disturb Judge Grispin's factual findings, as we

are not "convinced that they are so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the



3
  At the summary judgment motion hearing, the judge held that there were
genuine issues of fact as to whether the parties intended to bind only MIV, or
whether MIV was inserted in the 2008 contract by mistake or MIV and Pullman
were used interchangeably.
                                                                         A-0173-16T1
                                        7
interests of justice." Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474,

484 (1974) (citation omitted); see also Seidman v. Clifton Sav. Bank, S.L.A.,

205 N.J. 150, 169 (2011). We also discern no error of law, which we review de

novo. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995).

      Plaintiffs bore the burden to establish that MIV's outside attorney had

actual or apparent authority to bind Pullman to the 2008 agreement.              See

Restatement (Third) of Agency § 1.02 cmt. d (Am. Law. Inst. 2006) (stating

that "[t]he party asserting that a relationship of agency exists generally has the

burden in litigation of establishing its existence.").4

      We turn first to actual authority. "Actual authority occurs 'when, at the

time of taking action that has legal consequences for the principal, the agent

reasonably believes, in accordance with the principal's manifestations to the

agent, that the principal wishes the agent so to act.'" N.J. Lawyer's Fund for



4
   We have previously stated that attorneys are presumed to have authority to
enter stipulations of settlement of an action in court, and "the party asserting the
lack of authority" bears the burden to show that his or her "'attorney acted
without any kind of authority in agreeing to the entry of judgment in the trial
court.'" Jennings v. Reed, 381 N.J. Super. 217, 231 (App. Div. 2005) (quoting
Sur. Ins. Co. of Cal. v. Williams, 729 F.2d 581, 583 (8th Cir. 1984)). However,
the 2008 agreement did not resolve ongoing litigation, nor was it entered in
court.
                                                                            A-0173-16T1
                                         8
Client Prot. v. Stewart Title Guar. Co., 203 N.J. 208, 220 (2010) (quoting

Restatement (Third) of Agency § 2.01).

      There is ample evidence in the record that Pullman, through its outside

and in-house counsel, actually authorized MIV and its outside counsel to defend

it in the declaratory judgment action. That authority is found in the transmittals

to MIV's counsel, and the asset-purchase agreement's express terms.                   In

particular, the asset-purchase agreement required MIV to "assume and be

responsible for" any environmental liabilities of Pullman or its subsidiaries at

the Borne site; and the agreement stated that MIV "shall assume direction and

control of all participation activities and litigation related to the site."

      However, parties may agree in writing to restrict or qualify actual

authority. See Restatement (Third) of Agency § 8.07 cmt. a (". . . an agent's

duties of performance to the principal are subject to the terms of any contract

between them.").       The asset-purchase agreement qualified MIV's actual

authority by requiring Pullman's prior consent if the settlement involved "non-

monetary damages." The asset-purchase agreement stated: "the Indemnifying

Party [MIV] shall not settle a claim for non-monetary damages without the prior

written consent of the Indemnified Party [Pullman], which consent shall not be

unreasonably withheld." (Emphasis added). The key issue is whether the 2008


                                                                               A-0173-16T1
                                          9
agreement imposed "non-monetary damages." If it did, then MIV's outside

attorney lacked actual authority to bind Pullman to the 2008 agreement, because

MIV did not obtain Pullman's prior consent.

      On its face, the term "non-monetary damages" is internally inconsistent.

"Damages" is defined as "[m]oney claimed by, or ordered to be paid to, a person

as compensation for loss or injury." Black's Law Dictionary (9th ed. 2009)

(emphasis added). If "non-monetary" refers to the absence of money, then "non-

monetary damages" means "non-money money." That would be absurd.

      In the same paragraph, the asset-purchase agreement also refers to "money

damages" and "other money payments." Pullman was entitled "at its own cost

and expense, to defend" any claim "if there is a reasonable probability that [the]

Claim may materially and adversely affect [Pullman or its subsidiaries] other

than as a result of money damages or other money payments," and the agreement

entitled Pullman to compromise or settle such claims with MIV's consent.

(Emphasis added).     Evidently, "money damages" are different from "other

money payments," and the latter include "non-monetary damages."

      Judge Grispin concluded that the 2008 agreement imposed "non-monetary

damages." The judge credited Tenneco's outside attorney, who interpreted the

asset-purchase agreement to require consent for any settlement that involved a


                                                                          A-0173-16T1
                                       10
continuing payment or a promise to pay money in the future. He also credited

MIV's outside attorney's understanding that she had authority to settle cases, as

long as MIV was solely responsible for payment. The court found that the 2008

agreement required the parties' continuing cooperation, as well as MIV's

continuing cooperation with the Borne Group and a promise to make continuing

future payments to support clean-up activities and Borne Group operations. The

court concluded that MIV needed Pullman's consent to enter that sort of

executory contract.

      Plaintiffs do not offer a satisfactory explanation for "non-monetary

damages." Without referring to any case or statute, plaintiffs assert that the 2008

agreement did not involve "non-monetary damages" simply because it entailed,

ultimately, the payment of money. That position would read the "non-monetary"

modifier out of the agreement. However, courts are loath to treat contract

language as surplusage. Rather, "'all parts of the writing, and every word of it

will, if possible, be given effect.'" Washington Const. Co. v. Spinella, 8 N.J.
212, 217-18 (1951) (quoting 9 Williston on Contracts (Rev. ed.), sec. 46, p. 64).

      In some jurisdictions, "non-monetary" in the phrase "non-monetary

damages" describes not the form of compensation, but the harm for whi ch

compensation is due. Pennsylvania law defines "non-monetary damages" as


                                                                           A-0173-16T1
                                       11
those payable for pain and suffering. See Robinson v. Upole, 750 A.2d 339, 341

(Pa. 2000). Virginia's Supreme Court refers to "such non-monetary elements of

damages as pain, suffering, deformity, loss of working capacity, and the like."

Bradner v. Mitchell, 362 S.E.2d 718, 720 (Va. 1987). One court has equated

"non-monetary damages" with injunctive relief, see DiPasquale v. Milin, 303
F. Supp. 2d 430 (S.D.N.Y. 2004), but that is not damages at all.5

      However, Judge Grispin's interpretation of "non-monetary damages" is

more closely related to another accepted definition of "non-monetary" as

something that fluctuates or is uncertain in amount. An accounting dictionary

defines a "non-monetary item" as "[a]n asset or liability that does not call for

payment or settlement in a fixed sum of money, and whose value is thus free to

fluctuate in response to inflation." Ralph Estes, Dictionary of Accounting (2nd

ed. 1998). Likewise, Black's Law Dictionary defines a "nonmonetary item" as

"[a]n asset or liability whose price fluctuates over time." The 2008 agreement

did not oblige MIV (or Pullman, if MIV was inserted by mistake or

interchangeably with Pullman) to pay a fixed sum of money; rather, it required

payment of 15.5 percent of an undetermined amount of one sort of expenses,


5
   Although the asset-purchase agreement includes a New York choice-of-law
provision, plaintiffs point to no New York precedent to illuminate the contract
term.
                                                                        A-0173-16T1
                                      12
and nineteen percent of another. In other words, since the liability could change

over time, it constituted "non-monetary damages."

      As "non-monetary damages" is "susceptible to at least two reasonable

alternative interpretations," it is ambiguous, see Chubb Custom Ins. Co. v.

Prudential Ins. Co. of Am., 195 N.J. 231, 238 (2008), and its interpretation is a

fact issue, see Michaels v. Brookchester, Inc., 26 N.J. 379, 387-88 (1958). The

court, as fact-finder, resolved that interpretative question based on the limited

evidence presented. The court's interpretation was also consistent with MIV's

outside attorney's own interpretation of her authority. If an "authorization is

ambiguous, the agent has authority to act in accordance with what he [or she]

reasonably believes to be the wish of the principal even though it is contrary to

the principal's actual intent." Lewis v. Travelers Ins. Co., 51 N.J. 244, 251

(1968). The court credited the outside attorney's understanding that she had

authority to settle matters only if MIV paid.       Plaintiffs have provided no

persuasive ground to disturb the court's finding. Therefore, we affirm the trial

court's finding that MIV lacked actual authority to bind Pullman to the 2008

agreement.

      Plaintiffs' challenge to the court's finding that MIV lacked apparent

authority fares no better. "Apparent authority imposes liability . . . because of


                                                                         A-0173-16T1
                                      13
actions by a principal which have misled a third party into believing that a

relationship of authority does, in fact, exist."      Alicea v. New Brunswick

Theological Seminary, 244 N.J. Super. 119, 129 (App. Div. 1990). The fact-

finder must consider both the principal's acts, and the reasonableness of the third

party's response. The fact-finder must decide "whether the principal has by his

[or her] voluntary act placed the agent in such a situation that a person of

ordinary prudence, conversant with business uses, and the nature of the

particular business, is justified in presuming that such agent has the authority to

perform the particular act in question." Wilzig v. Sisselman, 209 N.J. Super.
25, 35 (App Div. 1986) (affirming trial court determination, after bench trial ,

that there was no apparent authority); see also Basil v. Wolf, 193 N.J. 38, 67

(2007). The principal's acts are those made known to the third party. Wilzig,
209 N.J. Super. at 35. Apparent authority does not arise from "the secret

instructions of the principal nor [is it] enlarged by the unauthorized

misrepresentations of the agent." Ibid. "An agent's success in misleading the

third party as to the existence of actual authority does not in itself make t he

principal accountable." Restatement (Third) of Agency § 2.03 cmt. c.

      Also, the third-party's reliance must be reasonable and prudent under the

circumstances. "The doctrine of apparent authority 'focuses on the reasonable


                                                                           A-0173-16T1
                                       14
expectations of third parties with whom an agent deals.'" N.J. Lawyer's Fund,
203 N.J. at 220 (quoting Restatement (Third) of Agency § 7.08 cmt. b). "Some

transactions by their nature should strike a dissonant chord for a reasonable third

party, given the situation in which an agent has been placed, the nature of the

principal or its activities, or what the third party knows of the agent's position

within an organization."      Restatement (Third) of Agency § 2.03 cmt. d

(discussing "reasonable belief" of third party). Apparent authority may not arise

from "the carelessness and indifference of the third party." Wilzig, 209 N.J.

Super. at 35. A fact-finder must consider the totality of the circumstances to

determine whether apparent authority exists. N.J. Lawyer's Fund, 203 N.J. at

220.

       To support their apparent authority claim, plaintiffs contend that they

reasonably relied on MIV's attorney's appearance in the declaratory judgment

action. No doubt, that appearance resulted from Pullman's actions. However,

the lawsuit was filed against Peabody and PCIM, not Pullman. In any event,

tendering a defense to MIV is not the same as authorizing MIV to bind Pullman

to a settlement.

       Other facts undermine the apparent authority claim.           Prior to the

declaratory judgment action, Pullman's prior outside counsel had steadfastly


                                                                           A-0173-16T1
                                       15
refused to join the Borne Group or to assume liability; Pullman paid $750,000

without further obligation. The initial draft of the 1996 settlement agreement

that the Borne Group's attorney drafted obligated Peabody, not Pullman,

evidencing the attorney's understanding that the MIV lawyer was at most

representing Peabody. MIV's outside lawyer independently decided to insert

Pullman in the 1998 agreement. As Judge Grispin noted, Pullman never directly

communicated with the Borne Group or its attorney. Pullman did not participate

in the mediation that led to the declaratory judgment action settlement.

Thereafter, checks came from MIV, not Pullman.

      With regard to reasonable reliance, Judge Grispin found that the Borne

Group's attorney "never questioned the blurred lines between Pullman/Mark

IV." The court found that the attorney "had no obligation to 'look behind' [the

MIV's attorney's] signature to determine that there was authority for her to si gn

as she did," because it was "commonplace" for parties and their names to change,

and MIV was paying.           The court concluded that the attorney was

"understandably unconcerned, as long as Mark IV was paying the bills."

      However, that lack of concern constitutes the kind of "indifference" from

which apparent authority may not arise. See Wilzig, 209 N.J. Super. at 35.

Although the Borne Group attorney's lack of concern about corporate identities


                                                                          A-0173-16T1
                                       16
may have been "understandable" when the checks were forthcoming, plaintiffs

failed to demonstrate that it was objectively reasonable to conclude that MIV's

general counsel had authority to sign the 2008 agreement on behalf of Pullman,

an entirely separate corporation. That kind of extraordinary transaction should

have prompted the Borne Group's attorney to inquire whether Pullman

authorized the transaction. See Gen'l Overseas Films, Ltd. v. Robin Int'l, Inc.,

542 F. Supp. 684 (S.D.N.Y. 1982) (rejecting claim of apparent authority, as

purported agent's execution of a guarantee by one corporation for the debt of an

unrelated corporation "was extraordinary and thus sufficient to require

inquiry"), aff'd o.b., 718 F.2d 1085 (2d Cir. 1983).

      The Borne Group was also aware of litigation in which Pullman

challenged MIV's authority to commence a lawsuit purportedly on Pullman's

behalf against Pullman's insurers.     MIV sought coverage for some of the

environmental costs it had assumed.        Pullman's objection to MIV's actions

should have raised questions in the mind of the Borne Group's attorney as to the

scope of MIV's continuing authority. See Restatement (Third) of Agency § 2.03

cmt. d, and Reporter's Note d.




                                                                        A-0173-16T1
                                      17
      In sum, the issue of whether there exists apparent authority is a factual

one for the court. There was sufficient credible evidence in the record to support

Judge Grispin's finding against plaintiff.

      We need not comment at length on plaintiffs' ratification argument.

Plaintiffs point to Pullman's knowledge that MIV responded to the declaratory

judgment action in 1996; MIV's outside attorney's involvement in other

litigation that it was obliged to defend under the asset purchase agreement; and

Pullman's acquiescence after its outside lawyer received a letter from MIV's

outside lawyer in 2004 mentioning in passing that Pullman was a Borne Group

member.6 However, all these events cannot constitute ratification, because they

preceded the 2008 agreement upon which plaintiffs have sued, and ratification

involves "the affirmance of a prior act done by another." Restatement (Third)

Agency § 4.01(1).

      Furthermore, to establish ratification, plaintiffs were required to prove

Pullman knew that MIV had executed the 2008 agreement on Pullman's behalf.

See Passaic-Bergen Lumber Co. v. U.S. Trust Co., 100 N.J.L. 315, 318 (E. & A.

1933) (stating party that alleged ratification must prove that the other party "had



6
   Notably, that letter was followed by another, two years later, in which the
attorney identified MIV as the Borne Group member.
                                                                           A-0173-16T1
                                       18
full knowledge of all the material facts"); Lobiondo v. O'Callaghan, 357 N.J.

Super. 488, 499 (App. Div. 2003) (rejecting claim that wife ratified her

husband's actions because "there is no testimony that [wife] ever knew that her

husband had purported to convey a right of first refusal"). Pullman could not

ratify an agreement about which it was ignorant.

      In conclusion, the record adequately supports Judge Grispin's finding that

MIV lacked actual or apparent authority to bind Pullman to the 2008 agreement;

and there was no ratification.

      Affirmed.




                                                                        A-0173-16T1
                                     19